Citation Nr: 1726711	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  15-37 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for an esophageal disability, to include gastroesophageal reflux disease (GERD) and hiatal hernia to include as due to contaminated water at Camp Lejeune.

2.  Entitlement to service connection for a right knee disability to include as due to contaminated water at Camp Lejeune.

3.  Entitlement to service connection for a left knee disability to include as due to contaminated water at Camp Lejeune.


REPRESENTATION

Veteran represented by:	Robert J. Levine, Esq.




ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active duty for training service from October 1967 to April 1968 with additional shorter periods of active duty for training in July to August 1968 and June to July 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

On the Veteran's substantive appeal dated October 2015, he requested a hearing before a Veterans Law Judge.  However, in a statement dated August 2016, he cancelled his hearing request.  Accordingly, his request for a hearing is considered to be withdrawn and his claims will be reviewed based on the evidence of record.  See 38 C.F.R. § 20.704(e) (2016).

Regarding the Veteran's esophageal disability claim, he initially filed a claim of service connection for peptic ulcer disease as he was treated for this disability in 1970 following discharge from service.  However, the Board notes that the current medical evidence documents treatment for GERD and hiatal hernia.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim must be understood from the viewpoint of a lay claimant who may not be required to understand sophisticated legal or medical distinctions, and that "the claimant's intent in filing a claim is paramount to construing its breadth."  Further, the Veteran's attorney indicated in a statement dated June 2016 that the Veteran's claim be construed generally as an esophageal disability claim in light of the history of treatment for peptic ulcer disease and current treatment for GERD.  As such, the Board has recharacterized the Veteran's service connection claim for an esophageal disability, to include GERD and hiatal hernia.   

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has an esophageal disability, right knee disability, and left knee disability related to his service.  

With respect to the esophageal disability claim, the Veteran specifically contends that he currently has GERD and hiatal hernia which are related to treatment for peptic ulcer disease shortly after discharge from service.  The Board notes that the current medical evidence documents diagnoses of GERD and hiatal hernia.  See, e.g., a VA Disability Benefits Questionnaire dated February 2016.  Further, his service treatment records document treatment for vomiting in March 1968.  Also, he was diagnosed with a duodenal ulcer in January 1970 as well as peptic ulcer disease in August 1970.  An April 1970 service report of medical history noted a history of stomach trouble and indigestion.  

With regard to the right and left knee disabilities, the Veteran contends that these disabilities are related to lifting heavy boxes and equipment during service as part of his duties from working on the supply line.  See, e.g., a statement from the Veteran dated June 2016.  The Board notes that the current medical evidence documents diagnosis of bilateral knee osteoarthritis.  See, e.g., a private treatment record from M.S., M.D. dated October 2015.  The Board further observes that the Veteran's service treatment records are absent complaints of or treatment for a right or left knee disability.  However, the Board notes that the Veteran is competent to attest to experiencing injury to his knees from lifting heavy boxes and equipment during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, although the Veteran as a lay person has not been shown to be capable of making medical conclusions, he is competent to report the circumstances of injury to his knees from lifting heavy boxes and equipment.  Also, his DD 214 verifies his military occupational specialty (MOS) as working on the supply line.  The Board therefore has no reason to doubt that the Veteran experienced injury to his knees from lifting heavy boxes and equipment, and finds him credible with regard to this contention.

The Veteran also contends that his esophageal disability and right and left knee disabilities are related to drinking contaminated water during his service at Camp Lejeune, North Carolina.  See the Veteran's statement dated February 2016.  The Board notes that the Veteran's available personnel records document his service at Camp Lejeune, North Carolina.  On remand, attempts should be made to obtain the Veteran's complete service personnel records and to obtain information relevant to the Veteran's potential exposure to contaminants at Camp Lejeune.  38 C.F.R. 
§ 3.159; M21-1, Part IV, Subpart ii, Chapter 1, Section I.7.a (providing evidentiary development procedures pertaining to Camp Lejeune).  

There is no evidence currently associated with the Veteran's VA claims folder that offers an opinion as to a possible causal relationship between the Veteran's current esophageal disability or right and left knee disabilities and his service.  In light of the foregoing, the Board is of the opinion that a VA examination would be probative in ascertaining whether the Veteran's current esophageal disability and right and left knee disabilities are related to his active service.  See 38 C.F.R. § 3.159(c)(4) (2016) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

The Board finally notes that a March 2017 letter from J.Q., a physician with the VA Boston Healthcare System, indicates that the Veteran currently receives treatment with the VA for his disabilities.  As such, the Board finds that on remand, all outstanding VA treatment records should be obtained and associated with the record.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request copies of all of the Veteran's service personnel records to include, if possible, the locations of performance of active duty for training in 1968 and 1969. 

Make attempts to obtain any relevant information regarding any exposures to toxins, chemicals, and/or contaminants during the Veteran's service in Camp Lejeune, North Carolina during his period of active duty for training service. 

All attempts to fulfill this development should be documented in the claims folder.  If any of these records are found to be unavailable, this should be specifically noted in the claims folder.

2.  Request any outstanding VA treatment records pertaining to the claims remanded herein.  All attempts to secure this evidence must be documented in the claims folder.
	3.  Request from the Veteran the identity of the 	medical practitioners who provided treatment for 	peptic ulcer disease in 1970 and if authorized obtain 	records of this care 

4.  Thereafter, provide the Veteran with a VA examination to determine the etiology of his esophageal disability, right knee disability, and left knee disability.  Any indicated tests and studies should be performed.  The claims folder must be reviewed by the examiner in conjunction with the examination.  

Based on the review and examination, the examiner is asked to render an opinion as to the following: 

a. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed esophageal disorders which include GERD and hiatal hernia first manifested during active duty for training in 1967-68 or during short periods of active duty for training in 1968 and 1969 or are attributable to this service, to include treatment for vomiting in March 1968 as well as the Veteran's exposure to contaminants during his service in Camp Lejeune, North Carolina.  The examiner should also address the Veteran's diagnoses of duodenal ulcer and peptic ulcer disease in 1970 and the nature of the treatment that may have caused GERD as well as the April 1970 report of medical history noting a history of stomach trouble and indigestion.
  
b. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's right knee disability diagnosed as osteoarthritis is related to service, to include his credible report of lifting heavy boxes and equipment from working on the supply line as well as his exposure to contaminants during his service in Camp Lejeune, North Carolina.  

c. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's left knee disability diagnosed as osteoarthritis is related to service, to include his credible report of lifting heavy boxes and equipment from working on the supply line as well as his exposure to contaminants during his service in Camp Lejeune, North Carolina. 

The examiner should indicate in his/her report that the claims file was reviewed.   The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his attorney with a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



